PER CURIAM:
This claim was originally styled in the name of Penny M. Esworthy, but when the testimony established that the vehicle, a 1984 BMW, was titled in the names of Penny M. Esworthy and her husband, Charles R. Bickerton, the Court, on its own motion, joined Charles R. Bickerton as an additional claimant.
On February 23, 1984, at approximately 8:30 p.m., claimant was traveling south on Route 62 in Kanawha County, West Virginia, when her vehicle struck a pothole in the road. The left front wheel was *150damaged in the amount of $180.04. Claimant testified that she did not observe the pothole prior to striking it.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for respondent to be found liable for the damages sustained, proof of actual or constructive notice of the defect in question must be shown. The claimant testified that when she reported the pothole to respondent after the accident, she was told it had not been reported previously. As there was no proof of notice, the claim must be denied.
Claim disallowed.